PER CURIAM.
The husband appeals a temporary alimony and child support order entered by the trial court following this court’s reversal of the final judgment of dissolution as it related to alimony and child support. We affirm, but write to address a concern expressed during oral argument. The husband expressed a concern in his briefs and at oral argument that the trial court would be bound at the final hearing by findings in the order for temporary relief made after a thirty minute hearing at which limited evidence was permitted to be *177introduced. The wife’s counsel agreed during oral argument that the trial court’s findings would not be binding in the upcoming trial. We agree.
The factual findings in the temporary order on alimony and child support do not restrict the trial court from determining alimony and child support in accordance with the evidence presented at the final hearing and the applicable law. The final hearing should be conducted in accordance with the directions from this court set forth in Greenberg v. Greenberg, 793 So.2d 52 (Fla. 4th DCA 2001).
AFFIRMED.
WARNER, HAZOURI and MAY, JJ., concur.